DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8-29-19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-13, 15-20, 22, 24, and 25 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Cakmakci et al. (US20160357016).



Re claim 2, Cakmakci et al. further teaches for example in fig. 1, 3a, and 3b, an optical state continuously changes from the outer mirror member to the partially reflecting type mirror portion (fig. 1).

Re claim 3, Cakmakci et al. further teaches for example in fig. 1, 3a, and 3b, a reflectance gradually changes from the partially reflecting type mirror portion to the outer mirror member (fig. 1).

Re claim 4, Cakmakci et al. further teaches for example in fig. 1, 3a, and 3b, the partially reflecting type mirror portion and a coupling portion between the partially reflecting type mirror portion and the outer mirror member have substantially no optical power with respect to transmitted light (para. 0018).



Re claim 8, Cakmakci et al. further teaches for example in fig. 1, 3a, and 3b, a front cover member (320) configured by integrating a light blocking region including the outer mirror member, and a transmissive region including the partially reflecting type mirror portion and the external-light transmissive region (fig. 3a).

Re claim 9, Cakmakci et al. further teaches for example in fig. 1, 3a, and 3b, the front cover member includes a gradation region (105) between the light blocking region and the transmissive region (fig. 3a), the gradation region having a reflectance gradually changing (fig. 1).

Re claim 10, Cakmakci et al. further teaches for example in fig. 1, 3a, and 3b, a transmittance of visible light in the transmissive region is from 50% to 90% (para. 0017).

Re claim 11, Cakmakci et al. further teaches for example in fig. 1, 3a, and 3b, the outer mirror member includes a total-reflection type reflective film (para. 0016).

Re claim 12, Cakmakci et al. further teaches for example in fig. 1, 3a, and 3b, the outer mirror member (115) and the partially reflecting type mirror portion (125) 

Re claim 13, Cakmakci et al. further teaches for example in fig. 1, 3a, and 3b, a total-reflection type mirror film is formed at the substrate in the first reflecting region (para. 0016; fig. 1), and a partially transmissive type mirror film is formed at the substrate in the second reflecting region (para. 0017; fig. 1).

Re claim 15, Cakmakci et al. further teaches for example in fig. 1, 3a, and 3b, the outer mirror member and the partially reflecting type mirror portion are joined via a coupling portion (105) outside an effective region (fig. 1).

Re claim 16, Cakmakci et al. further teaches for example in fig. 1, 3a, and 3b, the image optical system includes, as the outer mirror member, a first mirror member (115) configured to reflect imaging light from the image forming unit (150; fig. 1), and a second mirror member (125) configured to reflect imaging light reflected by the first mirror member (para. 0016), the first mirror member and the partially reflecting type mirror portion are disposed vertically side by side and integrated (fig. 1), and the image forming unit and the second mirror member are disposed one on top of the other (fig. 1).

Re claim 17, Cakmakci et al. further teaches for example in fig. 1, 3a, and 3b, the first mirror member and the second mirror member at different positions with respect to the horizontal direction are disposed to partially overlap (fig. 1), and the first mirror 

Re claim 18, Cakmakci et al. further teaches for example in fig. 1, 3a, and 3b, the front cover member (320) includes a gradation region (105) having a reflectance gradually changing from the partially reflecting type mirror portion to the first mirror member (fig. 1), and the gradation region extends upward from a lower end position of the second mirror member (fig. 1).

Re claim 19, Cakmakci et al. further teaches for example in fig. 1, 3a, and 3b, the second mirror member is fixed at an upper end thereof and suspended by a body cover member (fig. 3a).

Re claim 20, Cakmakci et al. further teaches for example in fig. 1, 3a, and 3b, a lateral width of the second mirror (105) member is greater than a lateral width of the first mirror member (fig. 1).

Re claim 22, Cakmakci et al. further teaches for example in fig. 1, 3a, and 3b, a body cover member (320) configured to cover the image forming unit and the image optical system (fig. 3a).

Re claim 24, Cakmakci et al. further teaches for example in fig. 1, 3a, and 3b, a reflecting surface of the partially reflecting type mirror portion has an aspherical surface 

Re claim 25, Cakmakci et al. further teaches for example in fig. 1, 3a, and 3b, the image forming unit displays a distorted modification image for correcting a distortion aberration by the first mirror member, the second mirror member, and the third mirror member (para. 0022).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 7, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cakmakci et al. (US20160357016).


But, Cakmakci et al. fails to explicitly teach upward 15° or greater from a horizontal direction.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Cakmakci et al. in order to provide proper alignment with the user.

Re claim 7, supra claim 5. Furthermore, Cakmakci et al. further teaches for example in fig. 1, 3a, and 3b, the external-light transmissive region extends to a position.
But, Cakmakci et al. fails to explicitly teach upward 55° or greater from the horizontal direction, the position being an upper limit of the extension.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.


Re claim 21, supra claim 1. Furthermore, Cakmakci et al. further teaches for example in fig. 1, 3a, and 3b, the image optical system includes a third mirror member (175) configured to reflect imaging light from the image forming unit (fig. 1), a first mirror member (115) serving as the outer mirror member and configured to reflect imaging light reflected by the third mirror member (fig. 1), and a second mirror member (105) configured to reflect imaging light reflected by the first mirror member (fig. 1), the first mirror member and the partially reflecting type mirror portion are disposed vertically side by side and integrated (fig. 1).
But, Cakmakci et al. fails to explicitly teach the second mirror member and the third mirror members are disposed one on top of the other, and the image forming unit is disposed above the first mirror member.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the arrangement the components, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Cakmakci et al. in order to provide proper alignment of the components within the housing 320, as is well known in the art.

Allowable Subject Matter
Claims 14 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection would be proper.  The prior art fails to teach a combination of all the claimed features as presented in dependent claims 14 and 23.

Specifically regarding claim 14, Cakmakci et al. (US20160357016) teaches the state of the art of a virtual image display apparatus.
But, Cakmakci et al. fails to explicitly teach a combination of all the claimed features including the total-reflection type mirror film is layered on the partially transmissive type mirror film at the substrate from inside the first reflecting region to an outer edge of the second reflecting region, as claimed.

Specifically regarding claim 23, Cakmakci et al. (US20160357016) teaches the state of the art of a virtual image display apparatus.
But, Cakmakci et al. fails to explicitly teach a combination of all the claimed features including a protective member formed of a material having optical transparency, and extending from a coupling portion linking the outer mirror member and the partially reflecting type mirror portion, the protective member being configured to cap the body cover member, as claimed.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	1-15-22